        Case 2:21-cv-00155-AMM Document 4 Filed 02/24/21 Page 1 of 21                 FILED
                                                                             2021 Feb-24 PM 01:19
                                                                             U.S. DISTRICT COURT
                                                                                 N.D. OF ALABAMA


               IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                         MIDDLE DIVISION

FRANK J. PRICE AND                        )
LISA PRICE,                               )
                                          )
PLAINTIFFS,                               )
                                          )
VS.                                       )   CASE NO: 2:21-cv-00155-AMM
                                          )
FAMILY DOLLAR STORES OF                   )
ALABAMA, LLC;                             )
SHENITA G. TURNER,                        )
                                          )
DEFENDANTS.
                             MOTION TO REMAND

      Come now Frank J. Price and Lisa Price, pursuant to 28 U.S.C. §1447(c),

and move this Court to remand the above-styled matter to the Circuit Court of

Jefferson County, Alabama. For the reasons stated herein, remand is mandated

because this Court lacks subject matter jurisdiction over this cause:

                                   COMPLAINT

   1. On December 21, 2020, Frank J. Price and Lisa Price instituted this lawsuit

      in the Circuit Court of Jefferson County, Alabama against Family Dollar

      Stores of Alabama, LLC and Shenita G. Turner. Exhibit A – Complaint.

   2. The Complaint avers Frank and Lisa Price are residents of the State of

      Alabama. Complaint ¶¶ 1 and 2.
    Case 2:21-cv-00155-AMM Document 4 Filed 02/24/21 Page 2 of 21




3. The Complaint avers Defendant Shenita G. Turner is a resident of the State

   of Alabama. Complaint ¶¶ 4 and 5.

4. The Complaint avers Defendant Family Dollar Stores of Alabama, LLC is a

   foreign limited liability company with its principal place of business in the

   State of Virginia. Complaint ¶3.

5. The Complaint alleges on July 27, 2020, Plaintiffs Frank J. Price and Lisa

   Price were patrons at the Family Dollar Store No. 12100 at 350-390 14th

   Street in Bessemer, Alabama when they observed Defendant Shenita G.

   Turner, an employee of the Family Dollar Store No. 12100, engaged in a

   verbal altercation with her boyfriend who was inside the store. Defendant

   Turner’s boyfriend then turned his anger toward the Plaintiffs and began

   verbally threatening Plaintiffs while they were attempting to leave the store.

   Defendant Turner’s boyfriend followed the Plaintiffs out of the store and

   further threatened them while they were attempting to load their purchases

   into their vehicle. Defendant Turner’s boyfriend pulled out a firearm and

   shot both Plaintiffs, injuring them. Complaint ¶¶ 13-16.

6. The Complaint alleges negligence against both Family Dollar and Shenita G.

   Turner. In particular, the Complaint alleges, in pertinent part, that Family

   Dollar negligently hired, trained, retained, and supervised employees at the

   Family Dollar Store No. 12100 on 14th Street in Bessemer, Alabama, and


                                      2
    Case 2:21-cv-00155-AMM Document 4 Filed 02/24/21 Page 3 of 21




   that Family Dollar and their employees negligently provided an unsafe

   shopping environment at the Family Dollar Store No. 12100 on 14th Street

   in Bessemer, Alabama. Complaint ¶20.

7. The Complaint further alleges, by their contracts, their policies, and by their

   other conduct, Defendants Family Dollar Stores of Alabama, LLC and

   Shenita G. Turner and their employees severally and collectively undertook

   the duty to provide the shoppers and guests at the Family Dollar Store No.

   12100 on 14th Street in Bessemer, Alabama with a reasonably safe shopping

   environment. By their acts and their omissions, these Defendants and their

   employees negligently breached these undertaken duties.

8. The Complaint further alleges, based upon prior violent acts, assaults and/or

   shootings at the Family Dollar Store No. 12100 on 14th Street in Bessemer,

   Alabama, it was foreseeable or should have been foreseeable to Defendants

   Family Dollar Stores of Alabama, LLC and Shenita G. Turner, severally and

   collectively, that the Family Dollar Store No. 12100 was an environment

   where this tragedy would likely occur.

9. The Complaint also avers, Defendants Family Dollar Stores of Alabama,

   LLC and Shenita G. Turner and their employees had a duty to use

   reasonable care to keep the Family Dollar Store No. 12100 reasonably safe

   for the use of their shoppers and guests and to implement reasonable safety


                                      3
    Case 2:21-cv-00155-AMM Document 4 Filed 02/24/21 Page 4 of 21




   measures to control the conduct of a third persons to prevent harm to

   shoppers and guests. These Defendants and their employees breached their

   duty and failed to provide reasonable safety for shoppers and guests,

   including Plaintiffs Frank J. Price and Lisa Price.

10.The Complaint also includes claims for wantonness against both Family

   Dollar and Turner, averring that by consciously doing and/or not doing the

   acts set forth above, these Defendants knew that injury and/or death would

   likely or probably result to someone.

                           NOTICE OF REMOVAL

11.On February 1, 2021, Family Dollar filed its notice of removal.

12.The only basis of the removal is diversity jurisdiction.

                        STANDARD FOR REMOVAL

13.Federal courts are courts of limited jurisdiction. See Kokkonen v. Guardian

   Life Ins. Co. of Am., 511 U.S. 375, 114 S. Ct. 1673, 128 L. Ed. 2d 391

   (1994); Burns v. Windsor Ins. Co., 31 F.3d 1092, 1095 (11th Cir. 1994).

14.The removing party bears the burden of demonstrating the existence of

   federal jurisdiction. Wilson v. Republic Iron & Steel Co., 257 U.S. 92, 97, 42

   S. Ct. 35, 660 L. Ed. 2d 144 (1921); Dudley v. Eli Lilly and Co., 778 F.3d

   909, 913 (11th Cir. 2014).




                                       4
    Case 2:21-cv-00155-AMM Document 4 Filed 02/24/21 Page 5 of 21




15.With regard to a claim of fraudulent joinder, the Eleventh Circuit has

  explained, “In a removal case alleging fraudulent joinder, the removing

  party has the burden of proving that either: (1) there is no possibility the

  plaintiff can establish a cause of action against the resident defendant; or (2)

  the plaintiff has fraudulently pled jurisdictional facts to bring the resident

  defendant into state court.” Crowe v. Coleman, 113 F.3d 1536, 1538 (11th

  Cir. 1997)(emphasis added); “The burden of establishing fraudulent joinder

  is a heavy one. Where a plaintiff states even a colorable claim against the

  resident defendant, joinder is proper and the case should be remanded to

  state court.” Pacheco de Perez v. AT & T Co., 139 F.3d 1368, 1380 (11th Cir.

  1998)(emphasis added); “If there is even a possibility that a state court

  would find that the complaint states a cause of action against any one of the

  resident defendants, the federal court must find that joinder was proper and

  remand the case to state court.” Coker v. Amoco Oil Co., 709 F.2d 1433,

  1440–41 (11th Cir. 1983)(emphasis added)(superseded by statute on other

  grounds as stated in Georgetown Manor, Inc. v. Ethan Allen, Inc., 991 F.2d

  1533 (11th Cir. 1993); “In making its determination, the district court must

  evaluate factual allegations in the light most favorable to the plaintiff and

  resolve any uncertainties about the applicable law in the plaintiff’s favor.”

  Pacheco de Perez, 139 F.3d at 1380.


                                      5
    Case 2:21-cv-00155-AMM Document 4 Filed 02/24/21 Page 6 of 21




       FAMILY DOLLAR’S FRAUDULENT JOINDER ARGUMENT IS
           PRECLUDED BY THE COMMON DEFENSE RULE

16. Family Dollar asserts, “It is well-settled under Alabama law that there is no

   duty on a premises owner to protect another from the criminal acts of a third

   party absent special circumstances or a special relationship.” Notice of

   Removal ¶14. Family Dollar goes on to reason, “It is undisputed that Turner

   is not the premises owner of the Family Dollar store located on 14th Street

   in Bessemer, Alabama. Therefore, Plaintiffs cannot possibly prove that

   Turner, a mere employee of the Family Dollar, could be liable for the

   intention criminal actions of a third party, because she lacked a legal duty to

   Plaintiffs or otherwise protect them from criminal acts committed by a third

   person.” Id.

17. Family Dollar’s argument, then, is that there could be no liability under

   Alabama law for either Family Dollar as the “owner” of the premises or

   Turner, their employee, based on the same defense. Family Dollar is asking

   this Court to decide the merits of the Plaintiffs’ state law claims against all

   the Defendants at the pleading stage, and they are doing so under the guise

   of a claim of fraudulent joinder. This is precluded by the common defense

   rule.

18. In Alred v. Preferred Compounding Corp., case No. 1:19-CV-1563-CLM,

   2020 WL 429486, *3 (Jan. 28, 2020), this Court noted,
                                      6
    Case 2:21-cv-00155-AMM Document 4 Filed 02/24/21 Page 7 of 21




        In a nutshell, the “common defense” rule states that any
        argument/defense that would decide the case on behalf of
        all defendants—not just the defendant alleged to be
        fraudulently joined—cannot form the basis of a federal
        court’s finding of fraudulent joinder and corresponding
        denial of a motion to remand. The Fifth Circuit has
        explained the rationale for the rule thusly:

            [W]hen, on a motion to remand, a showing that
            compels a holding that there is no reasonable basis
            for predicting that state law would allow the
            plaintiff to recover against the in-state defendant
            necessarily compels the same result for the
            nonresident defendant, there is no improper joinder;
            there is only a lawsuit lacking in merit. In such
            cases, it makes little sense to single out the in-state
            defendants as “sham” defendants and call their
            joinder improper.

        Smallwood v. Illinois Cent. R.R. Co., 385 F.3d 568, 574 (5th
        Cir. 2004).

      (Emphasis added).

         The court continued, “Put another way, the federal court’s job is

   to look for fraudulent joinder; not decide issues that resolve the entire

   case. That’s the job of the state court.” Id. (emphasis added).

19. The court in Poole v. American Intern. Group, Inc., 414 F. Supp. 2d

   1111 (M.D. 2006) explained,

        While the Eleventh Circuit has not reached this issue, other
        circuits, relying on Chesapeake & O.R. Co. v. Cockrell, 232
        U.S. 146, 34 S.Ct. 278, 58 L.Ed. 544 (1914), have applied a
        “common defense rule” to fraudulent-joinder claims such
        that when a defense to liability is common to diverse and
        non-diverse defendants, fraudulent joinder is not found.
                                       7
    Case 2:21-cv-00155-AMM Document 4 Filed 02/24/21 Page 8 of 21




        …
        These courts reason that common defenses are actually
        attacks on the merits of the entire case since they
        undermine the claims against the diverse and non-diverse
        defendants alike.

  414 F. Supp. 2d at 1117-1118 (emphasis added).

         The court in Poole concluded that the corporate employer’s

  contention that its employees were fraudulently joined was precluded

  by the common defense rule. The court noted that the plaintiff’s

  claims for negligent and wanton hiring, training and supervision

  necessarily “requires the finding of underlying tortious conduct by an

  employee before the employer can be held liable.” Id. at 1116. The

  court reasoned, “Accordingly, the arguments for barring state-tort

  liability against the non-diverse individual defendants appear to apply

  equally to preventing liability for the diverse corporate defendants.”

  Id.

20. A number of other decisions within the Eleventh Circuit have

  similarly found the common defense rule precluded claims of

  fraudulent joinder. See, e.g. Skelton v. Saia, Case No. 2:17-cv-00277-

  JEO, 2018 WL 1784381 (N.D. Ala. April 13, 2018)(argument that

  Alabama survival statute barred the claim against the non-diverse

  defendant applied to all defendants, so it would not support a finding


                                    8
    Case 2:21-cv-00155-AMM Document 4 Filed 02/24/21 Page 9 of 21




   of fraudulent joinder); Cherry v. AIG Sun America Life Assur. Co.,

   No. 1:07-CV-923-MEF, 2008 WL 508428 (M.D. Ala. Feb. 21, 2008)

   (common defense rule precluded finding of fraudulent joinder where

   defense that plaintiff had already recovered damages through

   arbitration applied to all the defendants); Mannsfeld v. Evonik

   Degussa Corp., Civil Action No. 10–0553–WS–M, 2011 WL 53098

   (S.D. Ala. Jan. 5, 20112011)(statute of limitations defense applied

   equally to claims against all the defendants, so the common defense

   rule precluded a finding of fraudulent joinder); McKinnes v. American

   Intern. Group, Inc., 420 F. Supp. 2d 1254 (M.D. Ala. 2006)(common

   defense doctrine applied to preclude fraudulent joinder argument

   where defenses to claims against diverse employer depended on

   tortious conduct by the non-diverse employees).

21. Family Dollar’s argument that Turner, as their employee, cannot be

   liable under Alabama law because “there is no duty on a premises

   owner to protect another from the criminal acts of a third party absent

   special circumstances or a special relationship,” clearly asserts the

   same defense with regard to their own liability as they do with regard

   to the liability of their employee. Further, as was true in Poole,

   supra., the claims against Family Dollar for negligent hiring, training,


                                      9
   Case 2:21-cv-00155-AMM Document 4 Filed 02/24/21 Page 10 of 21




  retention, and supervision necessarily depend on the negligent

  conduct of their employee, Turner, who was the one on duty at the

  time the Plaintiffs were assaulted and who was the one involved in a

  relationship with the assailant. Accordingly, the common defense rule

  precludes a finding of fraudulent joinder, and remand is mandated.

          THE PLAINTIFFS HAVE A COLORABLE CLAIM
                AGAINST SHENITA G. TURNER

22. Furthermore, Family Dollar misstates Alabama law in representing

  that there can be no possible claim against Shenita Turner for her

  boyfriend’s assault on the Plaintiffs which occurred while the

  Plaintiffs were shopping at the Family Dollar store while Turner was

  on duty. In Whataburger, Inc. v. Rockwell, 706 So.2d 1220 (Ala. Civ.

  App. 1997), the court found that the plaintiff presented sufficient

  evidence to create a jury question whether the on-duty manager of

  Whataburger breached her duty to a customer who was assaulted

  outside Whataburger when the employee witnessed the customer

  being threatened while still inside the establishment. The court

  reasoned,

       From the evidence presented, the jury reasonably could
       have found that a fight between [plaintiff] and the three
       young men was foreseeable. The jury could have
       determined that the manager should have known a fight
       was about to break out; that she knew the restaurant’s
                                   10
    Case 2:21-cv-00155-AMM Document 4 Filed 02/24/21 Page 11 of 21




        policy was to telephone the police in such a situation; and
        that she did not call the police in a timely manner, but
        instead sent Rockwell outside to fend for himself.

   706 So.2d at 1224 (emphasis added).

23. In the present case, the Complaint alleges that the assailant was, in

   fact, the boyfriend of Shenita Turner, the Family Dollar employee

   who has been named in this lawsuit and who was on duty at the time

   of the assault. Complaint ¶14. Turner was, herself, engaged in an

   argument with her boyfriend when she then witnessed her boyfriend

   turn his anger on the Plaintiffs, who were customers in the store.

   Complaint ¶15.       Turner witnessed her boyfriend threaten these

   customers inside the store and follow them outside the store.

   Complaint ¶15. As was true in Whataburger, a jury could find that it

   was foreseeable to Turner that her boyfriend was going to assault

   these customers. Yet she did not telephone the police or do anything

   else to protect the Plaintiffs.

24. The Complaint was only recently filed, so there has been no

   discovery thus far. Discovery is necessary to determine facts such as

   whether Turner knew her boyfriend was carrying a gun, what Turner

   knew with regard to her boyfriend’s dangerous propensities, what

   steps, if any, she had taken to keep her boyfriend away from the


                                     11
    Case 2:21-cv-00155-AMM Document 4 Filed 02/24/21 Page 12 of 21




   Family Dollar premises, and whether Turner violated any Family

   Dollar policies with regard to what employees are supposed to do

   when a person on the premises threatens a customer with bodily harm.

   The answers to these questions could certainly create potential

   liability for Turner. As noted above, “If there is even a possibility that

   a state court would find that the complaint states a cause of action

   against any one of the resident defendants, the federal court must find

   that joinder was proper and remand the case to state court.” Coker,

   709 F.2d at 1440–41 (emphasis added).

25. It is absurd for Family Dollar to suggest that Turner, the employee

   who was on duty when the Plaintiffs were assaulted, who was in an

   intimate relationship with the assailant, who witnessed these

   customers being threatened and did nothing, and whose negligence

   and wantonness form the basis for the claims of negligent hiring,

   training, retention and supervision against Family Dollar, was named

   solely to defeat diversity. The case is due to be remanded for lack of

   subject matter jurisdiction.

                             ATTORNEY FEES

26. Pursuant to 28 U.S.C.A. §1447(c), the Plaintiffs request that this Court

   award attorney fees to the Plaintiffs for the improvident removal of this


                                      12
    Case 2:21-cv-00155-AMM Document 4 Filed 02/24/21 Page 13 of 21




   action. As was pointed out by the Eleventh Circuit in Taylor Newman

   Cabinetry, Inc. v. Classic Soft Trim, Inc., 436 Fed.Appx. 888, 890 (11th Cir.

   2011), an award of attorney fees is proper “where the removing party lacked

   an objectively reasonable basis for seeking removal” but this “does not

   require a showing that the defendant’s position was frivolous, unreasonable,

   or without foundation.’” (quoting Martin v. Franklin Capital Corp., 546

   U.S. 132, 138–39 (2005).

27. In Gray v. New York Life Ins. Co., 906 F. Supp. 628 (N.D. Ala. 1995), this

   Court provided an extensive discussion of the rationale for allowing the

   imposition of attorney fees for an improvident removal even in the absence

   of a showing of bad faith: “The Judicial Improvements and Access to Justice

   Act of 1988 (Pub.L. 100–702) made substantial changes in 28 U.S.C. §§

   1446 and 1447. Plainly, one of the Congressional purposes was to narrow

   the removal opportunity. The message was: ‘Remove at your peril!’” 906 F.

   Supp. at 630. This Court explained,

        The idea behind the § 1447(c) attorneys fee is not to limit
        removals to those that are entirely risk-free but to obligate
        the defendant to make a risk assessment and to be
        prepared for the consequences. That assessment must, of
        course, include in its calculation the degree of exposure to
        attorneys fees under § 1447(c) or, in other words, the
        likelihood of the removal misfiring.

   Id. at 635 (emphasis added).


                                     13
       Case 2:21-cv-00155-AMM Document 4 Filed 02/24/21 Page 14 of 21




      This Court concluded,

           This is why “good faith” is not a defense to a claim for
           §1447(c) fees. Defendants in the instant case took a
           calculated (or possibly an uncalculated) risk, presumptively
           understanding that they had the burden both to plead and to
           prove a basis for the removal and not to come up with an
           after-the-fact rationalization. … Congress meant §1447(c)
           to be a signal that in every removal there is risk of having
           to pay the plaintiff’s reasonable attorneys fees.

   Id. at 637 (emphasis in original).

   28. As was noted above, Family Dollar had no objectively reasonable basis to

      conclude that the employee who was on duty when the Plaintiffs were

      assaulted, who was in an intimate relationship with the assailant, who

      witnessed these customers being threatened and did nothing, and whose

      negligence and wantonness form the basis for the claims of negligent hiring,

      training, retention and supervision against Family Dollar was named solely

      to defeat diversity.

      WHEREFORE, Frank J. Price and Lisa Price respectfully request this

Honorable Court to remand the matter to the Circuit Court of Jefferson County,

Alabama and to award the Plaintiffs attorney’s fees and costs incurred as a result of

the improvident removal.




                                         14
       Case 2:21-cv-00155-AMM Document 4 Filed 02/24/21 Page 15 of 21




                                       Respectfully submitted,


                                       /s/ G. Courtney French
                                       G. COURTNEY FRENCH
                                       CHRISTIN R. FRENCH
                                       Attorneys for Plaintiffs

OF COUNSEL:
PETWAY, FRENCH & FORD, LLP
600 Luckie Drive; Suite 300
Birmingham, Alabama 35223
Phone: (205) 977-9798
Fax: (205) 977-9799
Email: cfrench@fpflaw.com
Email: crfrench@fpflaw.com

                         CERTIFICATE OF SERVICE

      I hereby certify that I electronically filed the foregoing with the Clerk of the

Court using the CM/ECF system which will send notification of such filing to all

counsel of record on February 24, 2021.


                                       /s/ G. Courtney French
                                       OF COUNSEL




                                          15
                                           DOCUMENT 2
        Case 2:21-cv-00155-AMM Document 4 Filed 02/24/21 PageELECTRONICALLY
                                                              1612/21/2020   FILED
                                                                 of 21 4:35 PM
                                                                                   68-CV-2020-900922.00
                                                                                   CIRCUIT COURT OF
                                                                              JEFFERSON COUNTY, ALABAMA
                                                                               KAREN DUNN BURKS, CLERK
           IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA
                            BESSEMER DIVISION

FRANK J. PRICE, an individual and             )
LISA PRICE, an individual,                    )
                                              )
       Plaintiffs,                            )
                                              )
v.                                            )       CV-2020-_______________
                                              )
FAMILY DOLLAR STORES OF                       )               PLAINTIFFS DEMAND TRIAL
ALABAMA, LLC; a corporation;                  )                   BY STRUCK JURY
SHENITA G. TURNER, individual,                )

No. 1. whether singular or plural, the correct legal designation of the entitle known only to the
       Plaintiffs as FAMILY DOLLAR STORES OF ALABAMA, LLC;

No. 2 whether singular or plural, the correct legal designation of that person known only to the
      Plaintiffs as SHENITA G. TURNER;

No. 3 whether singular or plural, the person or entity that reserved the right to control the manner
      and methods of the safety of the patrons at the Family Dollar Store No. 12100 on 14th Street
      in Bessemer, Alabama;

No. 4 whether singular or plural, the person or entity that is the successor corporation, successor
      entity, and/or successor in interest of any of the Defendants in this case.

No. 5 whether singular or plural, that person, firm, corporation or entity who or which had
      supervisory authority relating to the selection, training and/or hiring of the employees at the
      Family Dollar Store No. 12100 on 14th Street in Bessemer, Alabama;

No. 6 whether singular or plural, that person, firm, corporation or entity other than those described
      hereinabove whose negligent actions or inactions, wantonness or other wrongful conduct
      caused or contributed to cause the occurrence made the basis of this lawsuit. Plaintiffs allege
      that the identity of the fictitious party Defendants are otherwise unknown at this time, or if
      known, their identities as proper party Defendants are not known, but their true names will be
      substituted by amendment when ascertained.
                                                              )
      Defendants                                              )

                                          COMPLAINT

                            PARTIES, JURISDICTION & VENUE

       1.      Plaintiff FRANK J. PRICE is over the age of nineteen (19) years and at all times
material herein resided in Jefferson County, Alabama, Bessemer Division, within the jurisdiction


                                                                         EXHIBIT A               -1-
                                            DOCUMENT 2
         Case 2:21-cv-00155-AMM Document 4 Filed 02/24/21 Page 17 of 21




of this Court.

        2.     Plaintiff LISA PRICE is over the age of nineteen (19) years and at all times material
herein resided in Jefferson County, Alabama, Bessemer Division, within the jurisdiction of this
Court.

        3.      Defendant FAMILY DOLLAR STORES OF ALABAMA, LLC (“Family Dollar”)
is a foreign limited liability company with its principal place of business in the State of Virginia.
Its registered agent for service is the Corporation Service Company, Inc., which can be served at
641 South Lawrence Street, Montgomery, Alabama 36104. Defendant Family Dollar Stores of
Alabama, LLC is the owner and operator of the Family Dollar Store No. 12100 on 14th Street in
Bessemer, Alabama.

        4.      Defendant SHENITA G. TURNER is over the age of nineteen (19) years and at all
times material herein resided in Jefferson County, Alabama, Bessemer Division, within the
jurisdiction of this Court.

         5.   Defendant SHENITA G. TURNER is a resident citizen of Jefferson County,
Bessemer Division, Alabama. Defendant Shenita G. Turner was an employee of Family Dollar
Store No. 12100 on 14th Street in Bessemer, Alabama at the time of the incident made the basis of
this action.

        6.      No. 1, whether singular or plural, the correct legal designation of the entity known
only to the Plaintiffs as FAMILY DOLLAR STORES OF ALABAMA, LLC;

        7.      No. 2, whether singular or plural, the correct legal designation of that person known
only to the Plaintiffs as SHENITA G. TURNER;

        8.      No. 3, whether singular or plural, the person or entity that reserved the right to
control the manner and methods of the safety of the patrons at the Family Dollar Store No. 12100
on 14th Street in Bessemer, Alabama;

       9.      No. 4, whether singular or plural, the person or entity that is the successor
corporation, successor entity, and/or successor in interest of any of the Defendants in this case.

       10.    No. 5, whether singular or plural, that person, firm, corporation or entity who or which
had supervisory authority relating to the selection, training and/or hiring of the employees at the
Family Dollar Store No. 12100 on 14th Street in Bessemer, Alabama;

         11.     No. 6, whether singular or plural, that person, firm, corporation or entity other than
those described hereinabove whose negligent actions or inactions, wantonness or other wrongful
conduct caused or contributed to cause the occurrence made the basis of this lawsuit. Plaintiffs allege
that the identity of the fictitious party Defendants are otherwise unknown at this time, or if known,
their identities as proper party Defendants are not known, but their true names will be substituted by
amendment when ascertained.



                                                                                                   -2-
                                            DOCUMENT 2
         Case 2:21-cv-00155-AMM Document 4 Filed 02/24/21 Page 18 of 21




        12.      The identities of Fictitious Defendants No. 1 through No. 6 are unknown to the
Plaintiff. Plaintiff will substitute the true parties when their identities are ascertained. A reference
to "Defendants" herein means both the named and the fictitious defendants.

                                 STATEMENT OF THE FACTS

       13.    On July 27, 2020, Plaintiffs FRANK J. PRICE and LISA PRICE were patrons at
the Family Dollar Store No. 12100 at 350-390 14th Street in Bessemer, Alabama.

        14.    On July 27, 2020 at approximately 5:30 p.m., the Plaintiffs observed Defendant
SHENITA G. TURNER, an employee of the Family Dollar Store No. 12100, engage in a verbal
altercation with her boyfriend who had entered the premises of the Family Dollar Store in
Bessemer, Alabama.

       15.   As Plaintiffs FRANK J. PRICE and LISA PRICE attempted to leave the Family
Dollar Store No. 12100 in Bessemer, Alabama, the boyfriend of Defendant SHENITA G.
TURNER became irate and began verbally threatening Plaintiffs.

       16.     Plaintiffs FRANK J. PRICE and LISA PRICE were loading the items they
purchased into the trunk of their vehicle when the boyfriend of Defendant SHENITA G. TURNER
followed them out of the store, pulled out his firearm and opened fire on Plaintiffs FRANK J.
PRICE and LISA PRICE shooting them multiples times causing the severe and permanent injuries
made the basis of this lawsuit.

        17.     The Defendants were negligent and wanton in failing to provide a reasonably safe
shopping environment at the Family Dollar Store No. 12100 on 14th Street in Bessemer, Alabama,
resulting in the severe and permanent injuries sustained by Plaintiffs FRANK J. PRICE and LISA
PRICE.

                                 COUNT ONE – NEGLIGENCE

       18.     Plaintiffs adopt and reallege each and every allegation set forth in the paragraphs
above as if they were fully set forth herein.

     19. This cause of action is brought against Defendants FAMILY DOLLAR STORES
OF ALABAMA, LLC and SHENITA G. TURNER and Fictitious Defendants No. 1 through No.
6.

       20.    Defendants were negligent in their failure to provide a reasonably safe shopping
environment at the Family Dollar Store No. 12100 on 14th Street in Bessemer, Alabama.

       21.    Defendants FAMILY DOLLAR STORES OF ALABAMA, LLC and SHENITA
G. TURNER and Fictitious Defendants No. 1 through No. 6 negligently hired, trained, retained,
and supervised employees at the Family Dollar Store No. 12100 on 14th Street in Bessemer,
Alabama. Additionally, Defendants FAMILY DOLLAR STORES OF ALABAMA, LLC and
SHENITA G. TURNER and Fictitious Defendants No. 1 through No. 6 and their employees

                                                                                                    -3-
                                           DOCUMENT 2
        Case 2:21-cv-00155-AMM Document 4 Filed 02/24/21 Page 19 of 21




negligently provided an unsafe shopping environment at the Family Dollar Store No. 12100 on
14th Street in Bessemer, Alabama.

        22.     Additionally, by their contracts, their policies, and by their other conduct,
Defendants FAMILY DOLLAR STORES OF ALABAMA, LLC and SHENITA G. TURNER and
Fictitious Defendants No. 1 through No. 6 and their employees severally and collectively
undertook the duty to provide the shoppers and guests at the Family Dollar Store No. 12100 on
14th Street in Bessemer, Alabama with a reasonably safe shopping environment. By their acts and
their omissions, these Defendants and their employees negligently breached these undertaken
duties.

       23.     Furthermore, based upon prior violent acts, assaults and/or shootings at the Family
Dollar Store No. 12100 on 14th Street in Bessemer, Alabama, it was foreseeable or should have
been foreseeable to Defendants FAMILY DOLLAR STORES OF ALABAMA, LLC and
SHENITA G. TURNER and Fictitious Defendants No. 1 through No. 6, these Defendants and their
employees severally and collectively that the Family Dollar Store No. 12100 was an environment
where this tragedy would likely occur.

        24.    Furthermore, Defendants FAMILY DOLLAR STORES OF ALABAMA, LLC and
SHENITA G. TURNER and Fictitious Defendants No. 1 through No. 6 and their employees had
a duty to use reasonable care to keep the Family Dollar Store No. 12100 reasonably safe for the
use of their shoppers and guests and to implement reasonable safety measures to control the
conduct of a third persons to prevent harm to shoppers and guests. These Defendants and their
employees breached their duty and failed to provide reasonable safety for shoppers and guests,
including Plaintiffs FRANK J. PRICE and LISA PRICE.

        25.    Plaintiffs allege that as a proximate consequence of the negligence of these
Defendants and their employees, Plaintiff FRANK J. PRICE suffered multiple traumatic and
severe gunshot wounds to the right side of his body and left forearm, resulting in fractured ribs
and a right knee injury. He was bruised and contused, suffered severe and permanent injuries, was
permanently scarred, suffered severe physical and mental anguish, was caused to incur medical
expenses and lost wages, and will continue to do so in the future.

        26.     Plaintiffs further allege that as a proximate consequence of the negligence of these
Defendants and their employees, Plaintiff LISA PRICE suffered a traumatic and severe gunshot
wound to her left shoulder, causing her to fall to the ground on her right shoulder resulting in a
rotator cuff tear. She was bruised and contused, suffered severe and permanent injuries, was
permanently scarred, suffered severe physical and mental anguish, was caused to incur medical
expenses and lost wages, and will continue to do so in the future.

       WHEREFORE, PREMISES CONSIDERED, Plaintiffs FRANK J. PRICE and LISA
PRICE demand compensatory and punitive damages against Defendants FAMILY DOLLAR
STORES OF ALABAMA, LLC and SHENITA G. TURNER and Fictitious Defendants No. 1
through No. 6, in an amount to be determined by a struck jury, plus interest and costs.




                                                                                                 -4-
                                           DOCUMENT 2
        Case 2:21-cv-00155-AMM Document 4 Filed 02/24/21 Page 20 of 21




                               COUNT TWO – WANTONNESS

       27.     Plaintiffs adopt and reallege each and every allegation set forth in the paragraphs
above as if they were fully set forth herein.

     28. This cause of action is brought against Defendants FAMILY DOLLAR STORES
OF ALABAMA, LLC and SHENITA G. TURNER and Fictitious Defendants No. 1 through No.
6.

       29.    By consciously doing and/or not doing the acts set-forth above, these Defendants
and their employees knew that injury and/or death would likely or probably result to someone.
Their conduct was wanton, reckless and outrageous.

        30.     As a proximate consequence of the wantonness of these Defendants and their
employees, Plaintiff FRANK J. PRICE suffered multiple traumatic and severe gunshot wounds to
the right side of his body and left forearm, resulting in fractured ribs and a right knee injury. He
was bruised and contused, suffered severe and permanent injuries, was permanently scarred,
suffered severe physical and mental anguish, was caused to incur medical expenses and lost wages,
and will continue to do so in the future.

        31.     Plaintiffs further allege that as a proximate consequence of the wantonness of these
Defendants and their employees, Plaintiff LISA PRICE suffered a traumatic and severe gunshot
wound to her left shoulder, causing her to fall to the ground on her right shoulder resulting in a
rotator cuff tear. She was bruised and contused, suffered severe and permanent injuries, was
permanently scarred, suffered severe physical and mental anguish, was caused to incur medical
expenses and lost wages, and will continue to do so in the future.

       WHEREFORE, PREMISES CONSIDERED, Plaintiffs FRANK J. PRICE and LISA
PRICE demand compensatory and punitive damages against Defendants FAMILY DOLLAR
STORES OF ALABAMA, LLC and SHENITA G. TURNER and Fictitious Defendants No. 1
through No. 6, in an amount to be determined by a struck jury, plus interest and costs.

                     PLAINTIFFS DEMAND TRIAL BY STRUCK JURY


                                              Respectfully submitted,

                                              /s/ G. Courtney French
                                              G. COURTNEY FRENCH
                                              CHRISTIN R. FRENCH
                                              Attorneys for Plaintiffs




                                                                                                 -5-
                                        DOCUMENT 2
        Case 2:21-cv-00155-AMM Document 4 Filed 02/24/21 Page 21 of 21




OF COUNSEL:
PETWAY, FRENCH & FORD, LLP
600 Luckie Drive; Suite 300
Birmingham, Alabama 35223
Phone: (205)977-9798
Fax: (205)977-9799
Email: cfrench@fpflaw.com
Email: crfrench@fpflaw.com


                                REQUEST FOR SERVICE

       I hereby certify that on this the 21st day of December 2020, I electronically filed the
foregoing with the Clerk of the Court using the CM/ECF system, and have paid for the following
Defendants to be immediately served at the following addresses:

SERVE DEFENDANTS BY CERTIFIED MAIL AS FOLLOWS:

FAMILY DOLLAR STORES OF ALABAMA, LLC
c/o Corporation Service Company, Inc.
641 South Lawrence Street
Montgomery, Alabama 36104


SERVE DEFENDANT BY PRIVATE PROCESS SERVER:

SHENITA G. TURNER
609 Crumpton Drive
Apt. J
Bessemer, AL 35020

                                           /s/ G. Courtney French
                                           G. Courtney French




                                                                                           -6-
